                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                     CIVIL ACTION NO. 5:18-CR-027-FDW-DCK

 UNITED STATES OF AMERICA,                          )
                                                    )
                   Plaintiff,                       )
                                                    )
    v.                                              )      ORDER
                                                    )
 SIHARA MADAHI CARDENAS-                            )
 JIMENEZ,                                           )
                                                    )
                   Defendant.                       )
                                                    )


         THIS MATTER IS BEFORE THE COURT on Defendant’s “Motion To Seal”

(Document No. 93) filed May 15, 2019. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as Defendant’s Motion to Continue Sentencing Hearing contains sensitive and

private information that is inappropriate for public access. Having carefully considered the motion

and the record, and for good cause, the undersigned will grant the motion.


         IT IS, THEREFORE, ORDERED that Defendant’s “Motion To Seal” (Document No.

93) is GRANTED, and Defendant’s “Unopposed Motion For Two Month Continuance Of

Sentencing Hearing” (Document No. 94) is sealed until further Order of this Court.



                                            Signed: May 21, 2019
